Citation Nr: 0027788	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of cold injuries to the left ear and 
both feet.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a lumbosacral spine disability manifested by 
chronic back pain, status post bursa excision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A review of the file reveals that the veteran was scheduled 
for a videoconference hearing that was to be conducted on 
August 24, 2000, and that, while he was properly notified of 
the date and place of the hearing, of his duty to show up, 
and of the consequences of a failure to do so, he failed to 
show up.  The veteran's failure to appear for the scheduled 
videoconference hearing without prior notification or a 
written request to postpone the hearing is construed as his 
withdrawal of his request for a hearing.


FINDINGS OF FACT

1.  The veteran's appeal of an RO's denial of a request to 
reopen a previously denied claim of entitlement to service 
connection for residuals of cold injuries to the left ear and 
both feet was last disallowed by the Board in a May 1995 
decision which, by law, is final.

2.  The additional evidence that was received with regard to 
the veteran's request to reopen his claim of entitlement to 
service connection for residuals of cold injuries to the left 
ear and both feet is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is medical evidence in the file suggesting that the 
claimed residuals of inservice cold injuries may be currently 
manifested.

4.  It is shown that there currently is mild lumbar 
tenderness, pain on straight leg raising, and moderate 
limitation of the motion of the lumbosacral spine.

CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of cold injuries to the left 
ear and both feet is new and material, and the claim is 
therefore reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  The claim of entitlement to service connection for 
residuals of cold injuries to the left ear and both feet is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The schedular criteria for a 20 percent rating for the 
service-connected lumbosacral spine disability manifested by 
chronic back pain, status post bursa excision, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability, and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Every claimant bears the burden of submitting evidence that 
his or her claim of entitlement to service connection is 
well-grounded, which means that the claim must be plausible, 
i.e., meritorious on its own, and capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

A claim for service connection is considered to be well 
grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303.

First Issue
Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for residuals of 
cold injuries
to the left ear and both feet:

In the present case, the record shows that a claim of 
entitlement to service connection for residuals of cold 
injuries to the left ear and both feet was initially denied by 
the Cleveland, Ohio, RO in a rating decision dated in 
September 1989, on the basis of the absence of competent 
evidence of a current disability.  In October 1989, the 
veteran was notified in writing of the adverse decision, and 
of his appellate rights, but a Notice of Disagreement was not 
received from him within one year of the date of such notice.  
Therefore, that decision is final.  38 U.S.C.A. § 7105.
 
In January 1991, the veteran requested the reopening of his 
claim for service connection for residuals of cold injuries 
to the left ear and both feet, and the RO again denied the 
request, informing the veteran of the denial, by letter also 
dated in January 1991.  The denial was thereafter confirmed 
in a September 1991 rating decision, which the veteran 
appealed to the Board.  In a May 1995 decision, the Board 
denied the appeal, on the basis that the evidence that the 
veteran had submitted was not new and material.  The Board 
decision is final and, as such, it cannot be reopened and 
allowed, except as provided in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 7104(b).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the 
United States Court of Veterans Appeals (known as the United 
States Court of Appeals for Veterans Claims since 1999, 
hereinafter referred to as "the Court") held that the Board 
must perform a two-step analysis when an appellant seeks to 
reopen a final decision based on new and material evidence.  
First, it must determine whether the evidence presented or 
secured since the last final disallowance is "new and 
material."  Id.  If it is, the Board must then reopen the 
claim and "evaluate the merits of the veteran's claim in 
light of all the evidence, both new and old." Id.

However, in the very recent case of Elkins v. West, 12 Vet. 
App. 209 (1999), the en banc Court held that a recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), required the replacement of the two-step Manio test 
with a three-step test.  Under the new Elkins test, VA must 
first determine whether the appellant has presented new and 
material evidence under § 3.156(a), in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
well grounded, VA may then proceed to evaluate the merits of 
the claim, but only after ensuring that the claimant's duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  

In the instant case, the more recent disallowance of the 
veteran's claim was accomplished in the Board decision of May 
1995.  The pertinent evidence that was associated with the 
file after May 1995 in support of this particular claim 
includes duplicates of evidence that was considered earlier 
by VA, as well as medical evidence that at least suggests 
that the claimed disability may be currently manifested, as 
claimed by the veteran.  In this regard, the Board notes that 
an August 1999 VA cold injury protocol examination report 
contains diagnoses of arthralgias of the left ear and both 
feet, "status post cold injury."

The Board finds that the above evidence bears directly and 
substantially on the specific matter under consideration, and 
is so significant that it must be considered to fairly decide 
the merits of the claim for service connection for residuals 
of cold injuries to the left ear and both feet.  Accordingly, 
the claim of entitlement to service connection for residuals 
of cold injuries to the left ear and both feet is reopened.

Since the claim has been reopened, the Board now needs to 
determine whether the claim is well grounded, so as to 
trigger VA's duty to further assist the claimant.  As 
discussed above, the historical basis for VA's denials of the 
veteran's claim for service connection for residuals of cold 
injuries to the left ear and both feet has always been the 
lack of competent evidence of a current disability.  (The 
service medical records confirm the veteran's allegations 
that he was treated for cold injury residuals during 
service.)  It is the Board's opinion that that deficiency, at 
least for well-grounding purposes, has been corrected in this 
case because, as discussed above, there is medical evidence 
in the record suggesting that the claimed disability may be 
currently manifested.  Therefore, the Board finds that the 
three Caluza criteria for the submission of a plausible, 
well-grounded claim for service connection have been met in 
this case.  Accordingly, the Board concludes that the claim 
is well grounded.

Second Issue
Entitlement to a disability evaluation in excess of 10 
percent for a lumbosacral spine disability manifested by 
chronic back pain, status post bursa excision:

The veteran contends that this disability should be rated 
higher than evaluated due to its current severity.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the veteran has presented a well-grounded claim for 
an increased rating.  The facts relevant to this appeal have 
been properly developed and VA's obligation to assist the 
veteran in the development of his claim has been satisfied.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4 
(Schedule).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal, 
painful, or weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45.

A review of the record reveals that the service-connected 
lower back disability is currently rated as 10 percent 
disabling under Diagnostic Code 5295 of the Schedule, which 
provides for such a rating when a lumbosacral strain is 
productive of characteristic pain on motion.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5295.  The Board notes that 
a similar rating is also warranted when there is slight 
limitation of the motion of the lumbar spine (Diagnostic Code 
5292), and when there is a mild intervertebral disc syndrome 
(Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5292, 5293.

A 20 percent schedular rating is warranted when there is 
moderate limitation of the motion of the lumbosacral spine 
(Diagnostic Code 5292); moderate intervertebral disc 
syndrome, with recurring attacks (Diagnostic Code 5293); or 
lumbosacral strain, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position (Diagnostic Code 5295).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5292, 5293, 5295.  Also, X-Ray 
evidence of degenerative arthritis would warrant a 20 percent 
rating if there were also evidence of the involvement of two 
or more major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations, and no limitation of 
motion.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003.

A 40 percent schedular rating is warranted when there is 
severe limitation of the motion of the lumbar spine 
(Diagnostic Code 5292); severe intervertebral disc syndrome, 
with recurring attacks and only intermittent relief 
(Diagnostic Code 5293); or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion (Diagnostic Code 5295).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5292, 5293, 5295.

A pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief, would warrant a 60 percent rating.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5293.  Additionally, 
ankylosis of the lumbosacral spine would warrant ratings 
ranging between 40 and 100 percent, depending on the severity 
(i.e., degree and type) of the ankylosis.  See 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic codes 5286, 5289.

According to an October 1998 VA spine medical examination 
report, the veteran said that his back problem started during 
service in 1965, and that the problem essentially consisted 
of low back pain.  He said that there had been no definite 
injury, and attributed his problems with his lower back to 
his job as a truck driver while in the military, during which 
time he had had surgery on his back, with no improvement 
afterwards.  He further stated that, as the years went by, 
his lower back pain had been getting worse, shooting up and 
down the lower back, sometimes radiating into both lower 
extremities, with cramping and pulling sensations.  The pain, 
according to the veteran, was made worse with walking long 
distances, and it also disturbed his sleep.  Prolonged lying 
in one position caused pain as well, while prolonged sitting 
or prolonged driving aggravated it.  The veteran said that he 
used a cane both for his back and legs, but he was not using 
a back brace at the time.

The above report also reveals that, on examination, there was 
slight lumbar tenderness, but no deformities of the spine.  
There was a surgical scar vertically placed over the lumbar 
area.  The ranges of motion of the lumbar spine were as 
follows:  extension limited to 16 degrees, flexion to 70 
degrees, lateral flexion to the right to 19 degrees, lateral 
flexion to the left to 22 degrees, rotation to the right to 
30 degrees, and rotation to the left to 28 degrees.  
According to the examiner, there was "no significant pain in 
doing these movements," and the veteran had a normal back 
musculature, with no evidence of muscle spasm.  The veteran 
was able to stand erect, and he walked with a cane, but he 
did so fairly well, without a visible limp.  Deep tendon 
reflexes were within normal limits and straight leg raising 
was accomplished to 19 degrees, bilaterally, causing pain in 
the back.  The veteran was able to stand on his heels and 
toes without difficulty, and there was no loss of touch 
sensation in the lower extremities.  X-Rays of the veteran's 
lumbosacral spine were interpreted as revealing normal 
intervertebral disc spaces, and intact posterior spinous 
process, with only evidence of mild spondylosis at L4-5.  The 
diagnosis and comments were listed as follows:

DIAGNOS[I]S:
Chronic low back pain, status post remote 
back surgery.

COMMENTS:
Functional loss through the [veteran]'s 
lower back problem in the opinion of the 
examiner is moderately significant.  The 
[veteran]'s leg pain is difficult to 
explain.  Even though he is on Trental, 
there is no evidence seen that he has 
peripheral vascular disease.  It is 
possible that diabetic peripheral 
neuropathy may be a part of this 
problems, however, he said that the 
symptoms of pain and cramping in his 
lower extremities preceded a diagnosis of 
diabetes mellitus.

As discussed above, the medical evidence in the file shows 
normal musculature, normal gait, and a lumbosacral spine that 
has no deformities or spasms, and no pain on ranges of 
motion.  Other than for the mild spondylosis at the L4-5 
level, X-Rays have been interpreted as negative.  However, 
there is also competent evidence of mild lumbar tenderness, 
pain on straight leg raising, and certainly some limitations 
in the lumbosacral spine's ranges of motion, which led the VA 
examiner to opine that the impairment in the veteran's lower 
back is "moderately significant."  Taking into account this 
data, the Board finds that the medical evidence in the file 
shows that there is moderate limitation of the motion of the 
veteran's lumbosacral spine.

In view of the above finding, the Board concludes that the 
schedular criteria for a 20 percent rating for the service-
connected lumbosacral spine disability manifested by chronic 
back pain, status post bursa excision, have been met.  Higher 
ratings are not warranted because it is not shown that the 
criteria for such higher ratings are met at this time.

Finally, the Board notes that the record appears to show that 
the RO has 
not determined whether referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of the potential assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) (1999) may be 
warranted in this particular case.  The cited regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the evidentiary record 
with these mandates in mind, the Board is of the opinion that 
referral for extra-schedular consideration of the matter on 
appeal is not warranted in the present case, due to the lack 
of a reasonable basis for further action on this question.

CONTINUED ON THE NEXT PAGE

ORDER

1.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for residuals of cold 
injuries to the left ear and both feet having been submitted, 
the claim is reopened.

2.  The claim of entitlement to service connection for 
residuals of cold injuries to the left ear and both feet is 
well grounded, and to that extent only, the appeal is 
granted.

3.  A 20 percent schedular rating is granted for the service-
connected lumbosacral spine disability manifested by chronic 
back pain, status post bursa excision, this grant being 
subject to the pertinent laws and regulations addressing the 
disbursement of VA funds.


REMAND

As discussed earlier, once it is determined that the veteran 
has submitted new and material evidence and that the claim is 
well grounded, the Board is free to review the claim on the 
merits, but only after ensuring that VA's duty to assist 
every claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  In the present case, additional development 
should be undertaken prior to the Board's appellate review, 
particularly since it is not clear from the record what 
disability, or disabilities, the veteran currently suffers 
from.  As noted earlier, a diagnosis of arthralgias of the 
left ear and both feet, "status post cold injury," was 
rendered by VA in August 1999.  However, the Court has stated 
that the term "arthralgias" essentially refers to pain in a 
joint (see Hayes v. Brown, 9 Vet. App. 67, 70 (1996)), which 
necessarily raises the question of whether the pain in this 
case is in effect a manifestation of a current disability 
resulting from inservice cold injuries.  Also, the record 
shows objective findings/impressions of several other 
conditions in the veteran's feet, to include plantar 
fasciitis (fasciitis being defined as inflammation of a 
fascia, and fascia being defined as a sheet of connective 
tissue covering or binding together body structures, 
according to Hoag v. Brown, 4 Vet. App. 209, 211 (1993)); 
"hallux limitus;" complaints of paresthesias (sensation of 
pricking or tingling, according to Moyer v. Derwinski, 2 Vet. 
App. 289, 290 (1992)); and metatarsalgia (a cramping burning 
pain below and between the metatarsal bones where they join 
the toe bones, according to Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995)), which may or may not be the causative 
factors of the veteran's claimed difficulties, and which may 
or may not represent manifestations of the claimed residuals 
of inservice cold injuries.  This needs to be clarified.

Additionally, the Board notes that the VA physician who 
examined the veteran in August 1999 indicated in the report 
that the claims folder was not available for his review prior 
to the examination.  Insofar as the examiner did not have the 
benefit of reviewing all the medical evidence that is 
pertinent to this case prior to the examination, the Board is 
of the opinion that that examination was inadequate.  In 
particular, it is noted that the Court has said that, in 
order for a medical examination to be in compliance with VA's 
duty to assist, the examination must take into account the 
records of the prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one [emphasis provided].  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 

In view of the above, and in order to ensure due process and 
full compliance with VA's duty to assist the veteran in the 
development of his claim, this case is REMANDED to the RO for 
the following additional development:

1.  The RO should make available the 
claims folder to the VA physician who 
examined the veteran in August 1999 and 
ask him to review all pertinent evidence 
in the file, to include the records 
reflecting medical treatment for cold 
injury residuals during service, and to 
thereafter submit a comprehensive, 
legible addendum to his August 1999 
examination report, which should include 
at least the following information:

A.  A statement as to whether he 
reviewed the claims folder prior to 
submitting his addendum.

B.  A list of all medical conditions 
currently affecting the veteran's 
left ear and/or both feet, if any.

C.  For each medical condition 
currently affecting the veteran's 
left ear and/or both feet, his 
opinion as to whether the condition 
should be considered a residual of 
inservice cold injuries.

If he deems it necessary, the examiner 
should re-examine the veteran prior to 
issuing the requested addendum.

2.  After the development requested above 
has been completed and fully documented in 
the record, the RO should again review the 
record and re-adjudicate the matter on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished another supplemental 
statement of the case and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he is hereby 
advised that he has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



